department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita genin-133475-06 office_of_chief_counsel number info release date uil -------------- ------------------------------ -------------------------------------------------- ------------------------------- -------------------------------- ------------------------- dear -------------- this letter responds to your request for information dated date in your letter you requested information regarding the deductibility of certain payments by taxpayers to certain florida non-profit scholarship funding organizations under the florida corporate_income_tax credit scholarship program description of the florida credit the florida corporate_income_tax credit scholarship program was established by the state of florida in it permits a corporation subject_to the florida corporate_income_tax to make a cash payment to a qualified non-profit scholarship funding organi zation and reduce the state_income_tax that it otherwise would pay generally the law provides that up to percent of the florida corporate_income_tax that a corporation otherwise would be required to pay can be paid instead to a scholarship funding organization and the amount reduces the florida income_tax_liability if a corporation’s payment in a given taxable_year to a scholarship funding organization is greater than percent of its florida income_tax_liability in that year the amount in excess of percent of that year’s tax_liability is carried forward and may be used to reduce the corporation’s florida income_tax_liability in the following three taxable years sec_220 a of the florida statutes provides a there is allowed a credit of percent of eligible contribution against any_tax due for a taxable_year under this chapter however such a credit may not exceed percent of the tax due under this chapter for the taxable_year after the application of any other allowable credits by the taxpayer the credit granted by genin-133475-06 the section shall be reduced by the difference between the amount of federal corporate_income_tax taking into account the credit granted by this section and the amount of federal corporate_income_tax without application of the credit granted by this section sec_220 b of the florida statues provides that a n eligible contribution means a monetary contribution from a taxpayer subject_to the restrictions provided in this section to an eligible nonprofit scholarship-funding organization sec_220 d provides that an eligible nonprofit scholarship-funding organization means a charitable_organization that is exempt from federal_income_tax pursuant to sec_501 of the internal re venue code and that complies with the provisions of subsection sec_220 a and d of the florida statutes provides a if the credit granted pursuant to this section is not fully used in any one year because of insufficient tax_liability on part of the corporation the unused amount may be carried forward for a period not to exceed years however any taxpayer that seeks to carry forward an unused amount of tax_credit must submit an application_for allocation of tax_credits or carryforward credits as required in paragraph d in the year that the taxpayer intends to use the carryforward the total amount of tax_credits and carryforward of tax_credits granted each state fiscal_year under this section is dollar_figure million this carryforward applies to all approved contributions made after date a taxpayer may not convey assign or transfer the credit authorized by this section to another entity unless all of the assets of the taxpayer are conveyed assigned or transferred in the same transaction d the department ie the department of revenue shall adopt rules necessary to administer this section including rules establishing application forms and procedures and governing the allocation of tax_credit and carryforward credits under this section on a first-come first-served basis the florida department of revenue has implemented this statutory framework by prescribing a regulation contained in sec_12c-1 of the florida administrative code with respect to the mechanics as it applies to a contributor the regulation states in part that if a taxpayer receives an approval letter from the department of revenue but fails to make the contribution no credit is allowed if a taxpayer receives an approval letter from the department of revenue but makes the contribution to an ineligible organization or a nonprofit scholarship funding organization does not genin-133475-06 accept the contribution no credit is allowed if the contribution is made outside the tax_year for which the credit was approved no credit is allowed if the credit granted pursuant to this section is not fully used in any one year the unused amount may be carried forward for a period not to exceed three years any taxpayer that seeks to carry forward an unused amount of credit must submit form f-1160 to the department in the year that the taxpayer intends to use the carry forward amount the department will send written correspondence to the applicant within ten working days regarding the amount of carry forward credit that the taxpayer may use or the reason the department could not approve the use of a carry forward credit a taxpayer may not convey assign or transfer the credit authorized by this section to another entity unless all of the assets of the taxpayer are conveyed assigned or transferred in the same transaction discussion charitable_contribution_deduction sec_170 of the internal_revenue_code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within a taxable_year see also sec_1_170a-1 of the federal_income_tax regulations generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization or government unit must be a gift a gift_for this purpose is a transfer of money or property without receipt of adequate_consideration made with charitable intent a transfer is not made with charitable intent if the transferor expects a direct or indirect return benefit commensurate with the amount of the transfer if a taxpayer receives a benefit in return for a transfer to a charitable_organization the transfer may be deductible as a charitable_contribution but only to the extent the amount transferred exceeds the fair_market_value of the benefit received and only if the excess_amount was transferred with the intent of making a gift see 477_us_105 490_us_680 sec_1_170a-1 and of the regulations if the benefits received or expected to be received by a donor are substantial that is greater than those incidental_benefits that inure to the general_public from transfers for charitable purposes then the transferor has received or expects to receive a quid pro quo sufficient to remove the transfer from the realm of deductibility under sec_170 449_f2d_413 ct_cl genin-133475-06 the tax_benefit of a federal charitable_contribution_deduction is not regarded as a return benefit that negates charitable intent reducing or eliminating the deduction itself similarly the fact that states typically provide for a similar deduction in determining the taxable_income base for state tax purposes does not affect the federal deduction under sec_170 however that situation is arguably distinguishable from one in which as a result of a payment a taxpayer makes to a governmental or charitable body a state offsets the taxpayer's state tax_liability with a credit deduction for payment of state tax sec_164 provides generally for an itemized_deduction for the payment of certain taxes including state_income_tax see sec_164 similarly taxpayers engaged in a trade_or_business may deduct certain tax_payments as business_expenses under sec_162 a charitable_contribution_deduction under sec_170 may not be allowable for a payment that qualifies for the florida corporate_income_tax credit if the credit is viewed as a quid pro quo benefit that eliminates the necessary charitable intent for federal tax purposes however if receipt of the credit from the state is viewed as a disqualifying benefit arguably the taxpayer's transfer of the credit to the state to satisfy the taxpayer’s state tax_liability should be viewed as a payment of state tax for purposes of the federal deduction for tax_payments in sec_164 or for sec_162 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 date if you have any additional questions please contact our office at -------------------- sincerely christopher f kane branch chief branch income_tax accounting --------------------- -------------------------------------------------
